Name: Council Decision (CFSP) 2018/568 of 12 April 2018 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  international trade;  civil law
 Date Published: 2018-04-13

 13.4.2018 EN Official Journal of the European Union L 95/14 COUNCIL DECISION (CFSP) 2018/568 of 12 April 2018 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 April 2011 the Council adopted Decision 2011/235/CFSP (1). (2) On the basis of a review of Decision 2011/235/CFSP, the Council has decided that the restrictive measures set out therein should be renewed until 13 April 2019. (3) The Council has also concluded that the entries concerning 29 persons and one entity included in the Annex to Decision 2011/235/CFSP should be updated. (4) Decision 2011/235/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/235/CFSP is amended as follows: (1) in Article 6, paragraph 2 is replaced by the following: 2. This Decision shall apply until 13 April 2019. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. (2) the Annex is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 12 April 2018. For the Council The President T. DONCHEV (1) Council Decision 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (OJ L 100, 14.4.2011, p. 51). ANNEX The following entries replace the corresponding entries in the list of persons and entities set out in the Annex to Decision 2011/235/CFSP: Persons Name Identifying information Reasons Date of listing 1. AHMADI-MOQADDAM Esmail POB: Tehran (Iran) DOB: 1961 Former Senior Advisor for Security Affairs to the Chief of the Armed Forces General Staff. Former Chief of Iran's National Police from 2005 until early 2015. Forces under his command led brutal attacks on peaceful protests, and a violent night time attack on the dormitories of Tehran University on 15 June 2009. Currently head of Iran's Headquarters in support of the Yemeni People. 12.4.2011 3. ARAGHI (ERAGHI) Abdollah Former Deputy Head of IRGC's Ground Forces. He had a direct and personal responsibility in the crackdown of protests all through the summer of 2009. 12.4.2011 9. NAQDI Mohammad-Reza POB: Najaf (Iraq) DOB: Circa 1952 Deputy Chief of the IRGC for cultural and social affairs. Former Commander of the Basij. As commander of the IRGC's Basij Forces, Naqdi was responsible for or complicit in Basij abuses occurring in late 2009, including the violent response to the December 2009 Ashura Day protests, which resulted in up to 15 deaths and the arrests of hundreds of protesters. Prior to his appointment as commander of the Basij in October 2009, Naqdi was the head of the intelligence unit of the Basij responsible for interrogating those arrested during the post-election crackdown. 12.4.2011 10. RADAN Ahmad-Reza POB: Isfahan (Iran) DOB:1963 Formerly in charge of the Centre for Strategic Studies of the Iranian Law Enforcement Force, a body linked to the National Police. Former Head of the Police Strategic Studies Centre, former Deputy Chief of Iran's National Police until June 2014. As Deputy Chief of National Police from 2008, Radan was responsible for beatings, murder, and arbitrary arrests and detentions against protestors that were committed by the police forces. Currently IRGC commander in charge of training Iraqi anti-terrorist forces. 12.4.2011 11. RAJABZADEH Azizollah Former Head of Tehran Disaster Mitigation Organisation (TDMO). Former Head of Tehran Police (until January 2010). As Commander of the Law Enforcement Forces in the Greater Tehran, Azizollah Rajabzadeh is the highest ranking accused in the case of abuses in Kahrizak Detention Centre. 12.4.2011 12. SAJEDI-NIA Hossein Police Operations Deputy Commander. Former head of Tehran Police, former Deputy Chief of Iran's National Police responsible for Police Operations. He is in charge of coordinating, for the Ministry of Interior, repression operations in the Iranian capital. 12.4.2011 13. TAEB Hossein POB: Tehran DOB: 1963 Head of IRGC Intelligence. Former Deputy IRGC commander for intelligence. Former Commander of the Basij until October 2009. Forces under his command participated in mass beatings, murders, detentions and tortures of peaceful protestors. 12.4.2011 16. HADDAD Hassan (alias Hassan ZAREH DEHNAVI) Former Deputy Safety Officer of Teheran Revolutionary Court. Former Judge, Tehran Revolutionary Court, branch 26. He was in charge of the detainee cases related to the post-election crises and regularly threatened families of detainees in order to silence them. He has been instrumental in issuing detention orders to the Kahrizak Detention Centre. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. 12.4.2011 21. MOHSENI-EJEI Gholam-Hossein POB: Ejiyeh DOB: circa 1956 Member of the Expediency Council. Prosecutor General of Iran since September 2009 and Deputy Head and spokesman of the Judiciary. Former Intelligence minister during the 2009 elections. While he was Intelligence minister during the 2009 election, intelligence agents under his command were responsible for detention, torture and extraction of false confessions under pressure from hundreds of activists, journalists, dissidents, and reformist politicians. In addition, political figures were coerced into making false confessions under unbearable interrogations, which included torture, abuse, blackmail, and the threatening of family members. 12.4.2011 26. SHARIFI Malek Adjar (aka: SHARIFI Malek Ajdar) Judge at the Supreme Court, head of the 43rd section. Former Head of East Azerbaidjan Judiciary. He was responsible for Sakineh Mohammadi-Ashtiani's trial. 12.4.2011 28. YASAGHI Ali-Akbar Judge of the Supreme Court, head of the 44th section. Deputy Chief Executive Officer of Setad-e Dieh Foundation. Former Chief Judge, Mashhad Revolutionary Court. Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 12.4.2011 32. ZANJIREI Mohammad-Ali Senior advisor to Head, and former Deputy Head of Iran's Prisons Organisation, responsible for abuses and deprivation of rights in detention centre. He ordered the transfer of many inmates into solitary confinement. 12.4.2011 33. ABBASZADEH-MESHKINI Mahmoud Advisor to the Human Right Council. Former secretary of the Human Right Council. Former governor of Ilam Province. Former Interior Ministry's political director. As Head of the Article 10 Committee of the Law on Activities of Political Parties and Groups he was in charge of authorising demonstrations and other public events and registering political parties. In 2010, he suspended the activities of two reformist political parties linked to Mousavi  the Islamic Iran Participation Front and the Islamic Revolution Mujahedeen Organisation. From 2009 onwards he has consistently and continuously prohibited all non-governmental gatherings, therefore denying a constitutional right to protest and leading to many arrests of peaceful demonstrators in contravention of the right to freedom of assembly. He also denied in 2009 the opposition a permit for a ceremony to mourn people killed in protests over the Presidential elections. 10.10.2011 34. AKBARSHAHI Ali-Reza Former Director-General of Iran's Drug Control Headquarters (aka: Anti-Narcotics Headquarters). Former Commander of Tehran Police. Under his leadership, the police force was responsible for the use of extrajudicial force on suspects during arrest and pre-trial detention. The Tehran police were also implicated in raids on Tehran university dorms in June 2009, when according to an Iranian Majlis commission, more than 100 students were injured by the police and Basiji. Currently head of the railway police. 10.10.2011 36. AVAEE Seyyed Ali-Reza (aka: AVAEE Seyyed Alireza) Minister of Justice. Former Director of the special investigations office. Until July 2016 deputy Minister of Interior and head of the Public register. Advisor to the Disciplinary Court for Judges since April 2014. Former President of the Tehran Judiciary. As President of the Tehran Judiciary he has been responsible for human rights violations, arbitrary arrests, denials of prisoners' rights and an increase in executions. 10.10.2011 40. HABIBI Mohammad Reza Head of the Ministry of Justice office in Yazd. Former Deputy Prosecutor of Isfahan. Complicit in proceedings denying defendants a fair trial  such as Abdollah Fathi, executed in May 2011 after his right to be heard and mental health issues were ignored by Habibi during his trial in March 2010. He is, therefore, complicit in a grave violation of the right to due process, contributing to the excessive and increasing use of the death penalty and a sharp increase in executions since the beginning of 2011. 10.10.2011 45. JOKAR Mohammad Saleh Deputy for Parliamentary Affairs of the Revolutionary Guards. From 2011 until 2016 parliamentary deputy for Yazd Province and Member of the parliamentary Committee for National Security and Foreign Policy. Former Commander of Student Basij Forces. In the capacity of Commander of Student Basij Forces he was actively involved in suppressing protests in schools and universities and extra-judicial detention of activists and journalists. 10.10.2011 48. MAHSOULI Sadeq (aka: MAHSULI Sadeq) POB: Oroumieh (Iran) DOB: 1959/60 Advisor to Former President Mahmoud Ahmadinejad and current member of the Expediency Council and Deputy Chief of the Perseverance Front. Minister of Welfare and Social Security between 2009 and 2011. Minister of the Interior until August 2009. As Interior Minister, Mahsouli had authority over all police forces, interior ministry security agents, and plainclothes agents. The forces under his direction were responsible for attacks on the dormitories of Tehran University on 14 June 2009 and the torture of students in the basement of the Ministry (the notorious basement level 4). Other protestors were severely abused at the Kahrizak Detention Centre, which was operated by police under Mahsouli's control. 10.10.2011 50. OMIDI Mehrdad (aka: Reza; OMIDI Reza) Head of section VI of the police, investigation department. Former Head of the Intelligence Services within the Iranian Police. Former Head of the Computer Crimes Unit of the Iranian Police. He is responsible for thousands of investigations and indictments of reformists and political opponents using the Internet. He is thus responsible for grave human rights violations in the repression of persons who speak out in defence of their legitimate rights, including freedom of expression. 10.10.2011 51. SALARKIA Mahmoud Former director of Tehran Football Club Persepolis Former Head of the Petrol and Transport commission of the City of Tehran. Deputy to the Prosecutor-General of Tehran for Prison Affairs during the crackdown of 2009. As Deputy to the Prosecutor-General of Tehran for Prison Affairs he was directly responsible for many of the arrest warrants against innocent, peaceful protesters and activists. Many reports from human rights defenders show that virtually all those arrested are, on his instruction, held incommunicado without access to their lawyer or families, and without charge, for varying lengths of time, often in conditions amounting to enforced disappearance. Their families are often not notified of the arrest. 10.10.2011 53. TALA Hossein (aka: TALA Hosseyn) Mayor of Eslamshahr. Former Iranian MP. Former Governor-General (Farmandar) of Tehran Province until September 2010, he was responsible for the intervention of police forces and therefore for the repression of demonstrations. He received a prize in December 2010 for his role in the post-election repression. 10.10.2011 54. TAMADDON Morteza (aka: TAMADON Morteza) POB: Shahr Kord-Isfahan DOB: 1959 Former Head of Tehran provincial Public Security Council. Former IRGC Governor-General of Tehran Province. In his capacity as governor and head of Tehran provincial Public Security Council, he bears overall responsibility for all repressive activities undertaken by the IRGC in Tehran province, including cracking down on political protests since June 2009. Currently board member at Khajeh Nasireddin Tusi University of Technology. 10.10.2011 55. ZEBHI Hossein Judge of the Supreme Court. Former Deputy to the Prosecutor-General of Iran. He is in charge of several judicial cases linked to the post-election protests. 10.10.2011 59. BAKHTIARI Seyyed Morteza POB: Mashad (Iran) DOB: 1952 Deputy custodian of Imam Reza shrine. Former Official of the Special Clerical Tribunal. Former Minister of Justice from 2009 to 2013. During his time as Minister of Justice, prison conditions within Iran fell well below accepted international standards, and there was widespread mistreatment of prisoners. In addition, he played a key role in threatening and harassing the Iranian diaspora by announcing the establishment of a special court to deal specifically with Iranians who live outside the country. He also oversaw a sharp increase in the number of executions in Iran, including secret executions not announced by the government, and executions for drug-related offences. 10.10.2011 60. HOSSEINI Dr Mohammad (aka: HOSSEYNI Dr Seyyed Mohammad; Seyed, Sayyed and Sayyid) POB: Rafsanjan, Kerman DOB: 1961 Advisor to Former President Mahmoud Ahmadinejad and spokesperson for YEKTA hardline political faction. Former Minister of Culture and Islamic Guidance (2009-2013). Ex-IRGC, he was complicit in the repression of journalists. 10.10.2011 69. MORTAZAVI Seyyed Solat POB: Farsan, Tchar Mahal-o-Bakhtiari (South) - (Iran) DOB: 1967 Former mayor of the second largest city of Iran, Mashad, where public executions regularly happen. Former Deputy Interior Minister for Political Affairs. He was responsible for directing repression of persons who spoke up in defence of their legitimate rights, including freedom of expression. Later appointed as Head of the Iranian Election Committee for the parliamentarian elections in 2012 and for the presidential elections in 2013. 23.3.2012 73. FAHRADI Ali Deputy head of Inspectorate of Legal Affairs and Public Inspection of the Ministry of Justice of Tehran. Former prosecutor of Karaj. Responsible for grave violations of human rights, including prosecuting trials in which the death penalty is passed. There have been a high number of executions in Karaj region during his time as prosecutor. 23.3.2012 75. RAMEZANI Gholamhossein Since 2011 Chief of the Intelligence of the Ministry of Defence; from November 2009 to March 2011: Commander of Intelligence of the Pasdaran; from March 2008 to November 2009: Deputy Commander of Intelligence of the Pasdaran; from April 2006 to March 2008: Head of Protection and Intelligence of the Pasdaran. Involved in the suppression of freedom of expression, including by being associated with those responsible for the arrests of bloggers/journalists in 2004, and reported to have had a role in the suppression of the post-election protests in 2009. 23.3.2012 82. SARAFRAZ Mohammad (Dr) (aka: Haj-agha Sarafraz) POB: Tehran DOB: appr. 1963 Place of Residence: Tehran Place of Work: IRIB and PressTV HQ, Tehran Former member of the Supreme Council of Cyber Space. Former President of the Islamic Republic of Iran Broadcasting (IRIB). Former Head of IRIB World Service and Press TV, responsible for all programming decisions. Closely associated with the state security apparatus. Under his direction Press TV, along with IRIB, has worked with the Iranian security services and prosecutors to broadcast forced confessions of detainees, including that of Iranian-Canadian journalist and film-maker Maziar Bahari, in the weekly programme Iran Today. Independent broadcast regulator OFCOM fined Press TV in the UK GBP 100 000 for broadcasting Bahari's confession in 2011, which was filmed in prison whilst Bahari was under duress. Sarafraz therefore is associated with violating the right to due process and fair trial. 12.3.2013 Entities Name Identifying information Reasons Date of listing 1. Cyber Police Location: Tehran, Iran Website: http://www.cyberpolice.ir The Iranian Cyber Police, founded in January 2011, is a unit of the Islamic Republic of Iran Police, which at that time until early 2015 was headed by Esmail Ahmadi-Moqaddam (listed). Ahmadi-Moqaddam underlined that the Cyber Police would take on anti-revolutionary and dissident groups who used internet-based social networks in 2009 to trigger protests against the re-election of President Mahmoud Ahmadinejad. In January 2012, the Cyber Police issued new guidelines for internet cafÃ ©s, requiring users to provide personal information that would be kept by cafÃ © owners for six months, as well as a record of the websites they visited. The rules also require cafÃ © owners to install closed-circuit television cameras and maintain the recordings for six months. These new rules may create a logbook that authorities can use to track down activists or whoever is deemed a threat to national security. In June 2012, Iranian media reported that the Cyber Police would be launching a crackdown on virtual private networks (VPNs). On 30 October 2012, the Cyber Police arrested the blogger Sattar Beheshti without a warrant for actions against national security on social networks and Facebook. Beheshti had criticised the Iranian government in his blog. Beheshti was found dead in his prison cell on 3 November 2012, and is believed to have been tortured to death by the Cyber Police authorities. 12.3.2013